After our opinion in this case was filed, defendant, with leave of court, filed a motion for reargument. In her motion she states that we apparently overlooked her contention that the plaintiff was not entitled to claim the benefit of general laws 1938, chapter 510, § 9, because the time within which she was limited in bringing her suit was not prescribed by chap. 510 but by a special statute of limitations, G.L. 1938, chap. 578, § 11, and that the last sentence of § 10 of chap. 510 expressly provides that the provisions of such chapter shall not apply to any case where a different time is limited by special provisions. She contends that, although she urged this point in her brief, it has not been considered in our opinion and she therefore requests a reargument on such point. *Page 162 
We see no need for reargument. The point raised was not overlooked. Although not explicitly discussed in the opinion it is implicitly involved and rejected in the view which we expressed that the plaintiff was entitled to claim the benefit of § 9. But since defendant has made a point of construing the last sentence of § 10 so as to exclude the plaintiff from the relief intended by § 9 we shall consider her contention briefly.
The last sentence of § 10 reads as follows: "The provisions of this chapter shall not apply to any case in which a different time is limited by special provisions." Clearly that sentence means that the provisions of this chapter limiting the time within which suits may be brought shall not apply where a different time is limited by special provisions. In other words, it does no more than say that in such case a special statute of limitation shall apply rather than this general statute of limitations. But § 9 is not a statute of limitation. Rather it is a relief statute. And it was clearly intended to provide relief to any plaintiff who had originally complied with the statute of limitations governing his case. The very first words of the section establish this beyond question. They are: "If anyaction which has been or shall be duly commenced within the time limited and allowed therefor, shall be abated. . . ." (italics ours) This statute is remedial and should be liberally construed.Robinson v. Merchants'  Miners' Transportation Co.,16 R.I. 637. It should not be construed to apply only to suits which may be brought within the time limited by chap. 510.
Defendant's contention might have been made with much more force if the language of § 9 read as it did prior to the enactment of P.L. 1911, chap. 684. The first words of the section then read: "If any action, duly commenced within the time limited and allowed therefor in and by this chapter, shall be abated . . . ." (italics ours) G.L. 1909, chap. 284, sec. 9. It is reasonable to conclude that when the legislature eliminated the restrictive words above emphasized it intended to broaden the application of the section so that it would *Page 163 
apply to any action duly commenced within the time limited and allowed therefor by any statutory provision. Aside from such argument we conclude that the language of the section as it now stands imports no restriction of its benefits to actions limited in and by chap. 510.
Without further discussion it should now be clear that we have considered and rejected defendant's contention that § 10 deprives the plaintiffs of the benefits of § 9.
Motion denied.